Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
	The limitation “wherein each side portion of the top wall has at least one notch formed therein and the top portions of the second side walls each have at least one tab extending therefrom, and wherein the tabs of the second side walls are disposed in the notches of the top wall, respectively” of claim 1,  “the top portions of the second side walls each have at least one notch formed therein and each side portion of the top wall has at least one tab extending therefrom, and wherein the tabs of the top wall are disposed in the notches of the second side walls, respectively” of claim 3, “wherein each of the strip sections of the intermediate piece has inner and outer portions, each of the outer portions having at least one of the contacts extending therefrom, and wherein after the steps of making the strip bends and the main bends, the contacts of the strip sections form contacts that extend from bottom portions, respectively, of the second side walls of the EMC shield” of claim 15 in combination with other limitations present is neither taught nor disclosed in the prior art of record.     					
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847